DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 10/1/21 are acknowledged and entered. Claims 2-4 are cancelled. Claims 10-20 are withdrawn from consideration.1 Claims 1 and 5-9 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reclus (“Geofencing for Fleet & Freight Management”, previously cited) in view of Jones (US 2003/0195699, previously cited) and in further view of Schneider, et al. (“Using GeoFencing as a Means to Support Flexible Real Time Applications for Delivery Services”, published in Joint Proceedings of the 5th International Workshop on Ubiquitous Computing (IWUC 2008) 4th International Workshop on Model-Driven Enterprise Information Systems (MDEIS 2008) 3rd International Workshop on Technologies for Context-Aware Business Process Management (TCoB 2008), pages 22-27, herein Schneider).2	Regarding claim 1, Reclus teaches an item delivery system comprising: .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-9 have been considered but are moot in view of the new grounds of rejection. New reference Schneider has been used to teach the newly added limitations. See above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aloquili, et al. (“Automatic vehicle location tracking system based on GIS environment”, IET Softw., 2009, Vol. 3, Iss. 4, pp. 255-263).3
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See Response to Restriction dated 12/1/20.
        2 See 892 form for the full citation. A copy of this reference is also attached to this Office Action.
        3 See 892 form for full citation. A copy of this reference is attached to this Office Action.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.